Citation Nr: 1633470	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  14-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from September 1960 to August 1963, and from February 1964 to June 1966.

This comes before the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has tinnitus that is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has contended that he developed tinnitus as the result of noise exposure during service.  Although his service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus, he has consistently reported that the disorder began in service and has continued since that time.  See November 2012 VA examination report and March 2016 hearing testimony.  In fact, despite testifying in March 2016 that he did not have hearing loss until after his military service, he did report that his tinnitus began during his period of service.  That statement against his own interest bolsters his credibility.

The Veteran is competent to report in-service noise exposure and symptoms of tinnitus. Layno v. Brown, 6 Vet. App. 465 91994); see also 38 C.F.R. § 3.159(a)(2). In fact, the Court has specifically held that tinnitus is a type of disorder capable of lay observation and description. Charles v. Principi, 16 Vet. App. 370, 374 (2002). Furthermore, there is no reason to doubt the credibility of his lay assertions other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board does observe that a November 2012 VA examiner stated that the Veteran has a diagnosis of hearing loss and that his tinnitus is at least as likely as not a symptom associated with the hearing loss.  However, the examiner did not address whether the Veteran's tinnitus could be directly related to his military service, to include noise exposure therein.  Nor did he address the Veteran's statements that he has had tinnitus since service.  Therefore, the Board finds that the November 2012 VA medical opinion has limited probative value.

For the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Subject to the laws and regulations governing the award of monetary benefits, service connection for tinnitus is granted.

REMAND

The Veteran was afforded a VA examination in November 2012 in connection with his claim for service connection for bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  In so doing, he noted that there was no reported or documented hearing loss prior to service and that the Veteran was exposed to aircraft noise during his service as an aircraft electrician.  The examiner also observed that a May 1966 test was within normal limits bilaterally.  It was further noted that the Veteran had worked for a private aircraft manufacturer, but denied any noise exposure at that job.  However, no further rationale or explanation was provided for the conclusion reached by the examiner.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

It would have been helpful had a VA examiner brought his expertise to bare in this case regarding medically known or theoretical causes of sensorineural hearing loss and described how hearing loss that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

For these reasons, the Board finds that a VA examination is necessary to determine the nature and etiology of any hearing loss that may be present.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records. 
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss is causally or etiologically related to the Veteran's military service, to include noise exposure therein. 

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.
 
 3.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


